Citation Nr: 1640447	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  07-07 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service connected bilateral hip disabilities.

2.  Entitlement to service connection for a left shoulder disability, to include as secondary to service connected bilateral hip disabilities.

3.  Entitlement to service connection for depressive disorder, not otherwise specified (claimed as depression), to include as secondary to service connected disabilities.
 
4.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to February 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision and a July 2011 rating decision, both by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Veteran filed a Notice of Disagreement (NOD) regarding the July 2006 rating decision related to the claim for entitlement to TDIU in September 2006.  The RO issued a Statement of the Case (SOC) in February 2007.  The Veteran filed a VA Form 9 in March 2007.  In February 2008, the Veteran testified at a travel Board hearing before a different Veterans Law Judge, who is no longer employed by the Board, regarding the issue of entitlement to TDIU.  The Board remanded the claim in April 2008 and June 2009.  A Supplemental SOC was issued in June 2009 and November 2010.

The July 2011 rating decision denied the claims of entitlement to service connection for a low back disability, a left shoulder disability, and depression.  The Veteran filed a NOD in August 2011.  A SOC was prepared in August 2014 and a VA Form 9 was submitted in August 2014.    

Then, in March 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge regarding all issues on appeal.  Transcripts of both hearings have been associated with the claims file.

The Board remanded the claims in June 2015, and a Supplemental SOC was issued in March 2016.  The claims have been returned for adjudication.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran's low back disability is related to or resulted from his military service, to include as due to his service-connected bilateral hip disabilities.

2.  The preponderance of the evidence is against finding that the Veteran's left shoulder disability is related to or resulted from his military service, to include as due to his service-connected bilateral hip disabilities.

3.  The preponderance of the evidence is against finding that the Veteran's depressive disorder, not otherwise specified is related to or resulted from his military service, to include as due to service-connected disabilities.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2.  The requirements for establishing service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

3.  The requirements for establishing service connection for depressive disorder, not otherwise specified have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2016).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

VA's duty to notify was satisfied by letters in June 2006 and January 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, the RO substantially complied with prior remand instructions.  The April 2008 remand instructions pertinent to deciding the claims included obtaining and associating with the record the Veteran's Social Security Administration (SSA) records and VA treatment records.  The Veteran's SSA records and VA treatment records are of record.  Additionally, the remand instructions from the June 2015 remand included providing the Veteran with VA examinations concerning his claims of entitlement to service connection for a low back disability, a left shoulder disability, and depression.  The Veteran was afforded examinations in January 2016 and February 2016.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment, SSA, and VA treatment records, and provided the Veteran with VA examinations.  The reports of the VA examination included a review of the Veteran's medical history, including his service treatment records, and an interview and examination of the Veteran.  The exams also provide sufficient clinical and diagnostic findings for purposes of determining the nature and etiology of the Veteran's low back disability, left shoulder disability, and depressive disorder.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2 (2015); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that examination or opinion is adequate).  

Additionally, the Board recognizes the Veteran's June 2016 complaints regarding his VA examination.  Specifically, the Veteran stated that the examiner did not write the Veteran's answers to the questions and provided discrepant answers during the examinations.  The Board is cognizant of the Veteran's complaints; however, a review of the VA examination reports shows that adequate examinations were conducted and adequate opinions were procured.  The opinions are based on a full review of the record, including the service medical records and VA treatment records, and the examiners used their medical expertise in providing the opinions.  
The examination reports are based on an objective and correct reading of the medical record.  Thus, the examinations and opinions are sufficient to decide the claims. 
  
In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally to establish entitlement to service connection, a Veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease.  All three elements must be proved.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be established for certain chronic diseases listed under 38 C.F.R. § 3.309(a) by either (1) the existence of such a chronic disease noted during service, or during an applicable presumption period under 38 C.F.R. § 3.307, and present manifestations of that same chronic disease; or, (2) where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity can be legitimately questioned, then a showing of continuity of symptomatology after discharge is required to support the claim of service connection.  38 C.F.R. § 3.303(b) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Establishing service connection on a secondary basis for a disability requires evidence sufficient to show that a current disability was either proximately caused by or was proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310(a)-(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).




a.  Low back disability, to include as secondary to service connected bilateral hip disabilities

The Veteran is seeking service connection for a low back disability on the basis that he developed the condition while on active duty, or in the alternative, he is claiming that his current low back disability is secondary to his service-connected hip disabilities.  

During active duty, the Veteran sustained an injury to his right hip while in the field after he stepped out of a truck.  He sought treatment for this injury upon returning from the field in October 1986.  He sought follow-up treatment in April 1986, and he complained of hip pain and pain in the sacroiliac joint.  

In March 2004, the Veteran sought treatment for low back pain.  Diagnostic testing revealed mild to moderate disc narrowing at L5-S1.  In July 2005 a VA treatment record, an MRI revealed moderate spondylosis at L5-S1 level causing neural foramina narrowing, diffuse disc bulge, and a central disc protrusion causing impingement upon the left S1 nerve root.  The Veteran reported low back pain.  An MRI was conducted in March 2008 and the examiner noted degenerative changes noted at L5-S1 that were not seen in a prior study in 2004.  The Veteran complained of chronic low back pain with a history of degenerative disc disease in May 2008.  The examiner had an impression that the Veteran's degenerative disc disease had worsened at L5-S1.  During a November 2009 VA examination, the Veteran reported low back pain.

The Veteran underwent a VA examination in January 2011 concerning this claim.  The examiner noted that the Veteran had an "obvious stiff back, pain on motion and movement with his hips."  The Veteran had flexion to 55 degrees with pain and was unable to fully extend, lacking about 5 degrees coming to the vertical.  The Veteran had 20 degrees left flexion and 15 degrees right flexion; he had 20 degrees rotation to the left and right without any complaints of discomfort.  The examiner noted that X-rays of the lumbar spine show severe L5-S1 degenerative disk disease with "a little retrolisthesis and straightening of his lordosis."  The examiner opined that there "is no evidence to support that the low back is in any way secondary to his hips."  The examiner further stated that there is no evidence to support a causation or result factor that the hips are in any way related to or causative to the back problem.  

During his March 2015 Board hearing, the Veteran reported that he injured his back in service when he was stepping out of his vehicle, missed his step, and fell and hit a rock.  The Veteran also testified that he has experienced the same symptoms and pain since he was on active duty.  He stated that the pain is worse now because the sensation comes from "bone on bone."  The Veteran indicated that he began seeking treatment at some point in the 1990s for his back symptoms; he reported that he did not have a primary care physician at that time.  The Veteran denied taking any medication for his back, stating that he takes a lot of medication so he tries to take Motrin or Etodolac for the pain.  Finally, the Veteran stated that his doctor related the current back problem to his in-service injury in 2002 and that he planned to discuss the issue with his physician at an upcoming appointment.

Another VA examination was provided in February 2016.  The examiner conducted an in-person examination and reviewed the Virtual Benefits Management System (VBMS) file including military service treatment records and the VA treatment records.  The examiner noted the Veteran's diagnoses of degenerative disc disease, degenerative joint disease, and right lower extremity radiculopathy.  The examiner noted that the Veteran was claiming degenerative disc disease either due to service or secondary to his hip condition.  The examiner noted that the service medical records were silent for a low back injury.  The Veteran's history was that he had stepped wrong out of the truck.  He indicated that his first complaints related to his hips and sacroiliac joint.  The examiner noted that the first indication of a low back condition was in 1992 with a history of low back pain for 1.5 years.  The examiner noted that the Veteran had worked as a truck driver, construction worker, and a brick/concrete block worker.  The Veteran had many radiographic tests that had resulted in a diagnosis of degenerative disc disease, degenerative joint disease with grade 1 retrolisthesis.  The Veteran reported daily low back pain with occasional spasms.  He complained of right lower extremity radiculopathy described as pain in the lateral thigh crossing over to the anterior aspect of the lower leg to foot.  The Veteran could lift 10 pounds, sit for 45 minutes, walk 300 yards, and stand still for five minutes.  He was also able to perform limited stooping, bending, and stair climbing.  The Veteran reported flare-ups that caused increased pain with repetitive lifting or prolonged walking or standing.  

The Veteran performed range of motion testing, which resulted in abnormal range of motion.  The Veteran also had localized tenderness or pain to palpation of the joints or associated soft tissue.  The Veteran did not have additional loss of range of motion on repetitive use.  The Veteran's pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability over time, but the examiner could not determine from the examination or history what specific amount of range of motion was lost.  The examination was not performed during a flare-up, and the examiner noted that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-ups.  The examiner noted that he could not determine without speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability with flare-ups.  The examiner noted that the Veteran had muscle spasm and localized tenderness that did not result in abnormal gait or abnormal spinal contour.  There was no guarding.  The Veteran had normal strength, no muscle atrophy, and his reflexes were normal.  The Veteran's sensory examination was also normal.  The straight leg raising test was negative.  The examiner noted the Veteran had mild intermittent pain in the right lower extremity with no other signs of radiculopathy.  The examiner diagnosed mild right side sciatic nerve radiculopathy.  There was no ankylosis.  There were no other neurologic abnormalities.  The examiner diagnosed intervertebral disc syndrome but noted there had been no prescribed bed rest in the preceding 12 months.  The Veteran endorsed occasional use of braces, crutches, and a walker.  

The examiner opined that it is less likely than not that the Veteran's back conditions are related to his hip condition.  The examiner also opined that it is less likely as not that his service-connected hip conditions aggravated the progression of the disease of his low back conditions beyond the natural progression.   Finally, the examiner opined that it was less likely as not that the back condition was due to his active duty service, as there was no complaint related to his back.  By way of rationale, the examiner noted that the Veteran did not have any documented back problems until 2004, when X-ray results revealed degenerative disc disease and degenerative joint disease.  The examiner noted that the Veteran's history was that he had stepped out of a truck wrong and hurt his hip.  The examiner also noted the Veteran's history as a construction worker, truck driver, and brick/concrete worker, which all require flexion, extension, and repetitive lifting as well as constant torque and strain on the low back.  The examiner also noted the post-service history of motor vehicle accidents.  The examiner further noted that there was no known mechanism or statement in the service medical record for degenerative disc disease of the back, while there were notations regarding the hip and sacroiliac joint.  The examiner stated that there was no cause and effect found in the service medical record history related to the accident and his current low back pain.  Further, the examiner stated that the Veteran did not have a significant gait abnormality secondary to his hip condition.  

The existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal.  These records contain current diagnoses of degenerative disc disease, degenerative joint disease, and right lower extremity radiculopathy.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Board will next address the question of whether the evidence demonstrates that the Veteran's degenerative disc disease, degenerative joint disease, or right lower extremity radiculopathy is related to his period of service or service-connected bilateral hip disability.

Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's diagnosed degenerative disc disease, degenerative joint disease, or right lower extremity radiculopathy is related to his military service or to his service-connected bilateral hip disability.  

The Board finds the VA examiners' opinions to be highly probative to the questions at hand.  The examiners are clinicians who possess the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiners provided adequate rationales in determining that the Veteran's current degenerative disc disease, degenerative joint disease, and right lower extremity radiculopathy were less likely as not caused or aggravated by his period of active service or his service-connected bilateral hip disability.  

The examiners' opinions, taken together, provide a sound rationale that explains how these two conditions are unrelated and how the degenerative disc disease, degenerative joint disease, and right lower extremity radiculopathy are not related to the Veteran's period of service, to include the injury he suffered therein.   The January 2011 examiner provided the opinion that there was no evidence to support a causation or result factor that the hips are in any way related to or causative to the back problem.  The examiner also found that there "is no evidence to support that the low back is in any way secondary to his hips."  Then, in February 2016, the examiner provided a solid opinion and rationale explaining why it was less likely than not that the Veteran's back condition is related to either his period of service or to his service-connected bilateral hip disability.  The examiner specifically noted that the Veteran did not hurt his back when he injured his hip in service and that there were no complaints related to his back in service.  Further, the examiner found there to be no cause and effect between the injury to his hips and the pain in his back.  The examiner further opined that the Veteran's back condition is less likely than not due to or aggravated by his service-connected bilateral hip disability because there is no evidence that the Veteran has had a significant gait abnormality due to the hip disabilities.  Further, the examiner pointed out that the Veteran has had post-service motor vehicle accidents and has worked in occupations that cause strain to the back.  The examiner addressed all relevant inquiries and provided a rationale explaining the basis for each of his opinions.   

These opinions were based, at least in part, on examination and interview of the Veteran.  Additionally, the VA examination reports and opinions expressly demonstrate the examiners' review of the Veteran's medical history, both during service and after separation.  The examiners' opinions, taken together, considered all of the relevant evidence, to include the Veteran's contentions that his low back condition is related to service or to his service-connected disabilities.  Clearly, the examiners took into consideration all relevant medical facts, both favorable and unfavorable, in giving their opinions. 

In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion. The examiners' opinions provide a solid discussion of the Veteran's contentions, the objective medical history of his low back disability, and thorough rationales that have sound reasoning and conclusions.  Given the above-cited evidence, the Board finds that the evidence of record does not support a finding that the Veteran's low back disability is related to his period of service or to his service-connected bilateral hip disability.  

The Board also acknowledges the Veteran's assertions that he has suffered from low back pain in service and since service, and his assertions that his low back disability is related to his period of service or to his service-connected bilateral hip disability.  The Veteran is competent to report symptoms such as pain. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

However, while the Veteran is competent to report his symptoms of pain, his contentions that his low back pain began in service when he injured his hips are not credible.  Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).

As noted, the Veteran's service treatment records do not show a low back injury in service.  The Board notes that the absence of documented in-service treatment cannot be the sole basis for finding an uncorroborated statement non-credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In this regard, the Board notes that the Veteran sought treatment after his injury on multiple occasions.  Each time, he complained of hip pain, pain in his hand, and sacroiliac joint pain.  At no time during his initial treatment or during any of the follow up treatment he received did he complain of low back pain.  The Veteran's service treatment records are silent to any complaints of low back pain.  Thus, the current lay statements are found to lack credibility because they are inconsistent and directly contradicted by other lay and medical evidence of record, including the Veteran's own statements made during service regarding his in-service injury.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

Furthermore, although the Veteran is competent to report his symptoms, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of degenerative disc disease, degenerative joint disease, or right lower extremity radiculopathy, falls outside the realm of common knowledge of a lay person.  The Board recognizes the Veteran's in-service injury and his assertions that his low back disability is related to that injury.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his degenerative disc disease, degenerative joint disease, and right lower extremity radiculopathy is related to his military service or to his service-connected bilateral hip disability requires medical expertise that the Veteran has not demonstrated because back pain and degenerative joint disease can have many causes.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his degenerative disc disease, degenerative joint disease, and right lower extremity radiculopathy is related to his period of service or to his service-connected bilateral hip disability.

Finally, though degenerative joint disease, or arthritis, is considered a chronic disease for VA purposes, arthritis was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  There is also no persuasive credible lay evidence that degenerative joint disease of the lumbar spine manifested to a compensable degree within one year following the Veteran's discharge from service.  The diagnosis of arthritis is not within the ability of a lay person to diagnose because a competent medical expert could not diagnose the Veteran based on reported symptoms alone and required specialized testing beyond ordinary clinical evaluation.  See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (providing that a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge).  Therefore, service connection for arthritis is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  Additionally, although the Veteran has reported continuity of symptomatology, the most probative evidence of record, including objective X-ray testing, shows that the Veteran's arthritis did not develop until 2004, many years after service.  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed low back disability manifested in service or that his degenerative joint disease manifested within a year following discharge from active duty.  While the Veteran asserts that his current degenerative disc disease, degenerative joint disease, and right lower extremity is related to service or his service-connected bilateral hip disabilities, the VA examiners who examined the Veteran and reviewed his claims file concluded that the Veteran's current low back disability is not a result of his service and was not caused or aggravated by his service-connected bilateral hip disability.  In sum, the weight of the competent and probative evidence does not establish that the Veteran's low back disability is related to his military service or to his service-connected bilateral hip disability.  Accordingly, service connection is not warranted for a low back disability, to include degenerative disc disease, degenerative joint disease, and right lower extremity, on any basis.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

b.  Left shoulder disability, to include as secondary to service connected bilateral hip disabilities

The Veteran is seeking service connection for a left shoulder disability on the basis that he developed the condition due to his period of active service, or in the alternative, due to his service-connected bilateral hip disabilities.

During active duty, the Veteran sustained an injury to his right hip while in the field after he stepped out of a truck.  He sought treatment for this injury upon returning from the field in October 1986.  He sought follow-up treatment in April 1986, and he complained of hip pain, hand pain, and pain in the sacroiliac joint.  

VA treatment records indicate that the Veteran has been seen regarding complaints of his left shoulder pain.  In May 2008, the Veteran was seen regarding a complete tear of the supraspinatus with marked atrophy and retraction, as well as a full thickness tear of the superior half of the subscapularis with extension into the rotator interval, an intrasubstance tear and tendinitis of the long head biceps tendon, hypertrophic degenerative arthritis of the acromioclavicular joint with spurring, and associated moderate joint effusions and synovitis.  An April 2010 VA treatment record included an MRI that revealed that the Veteran had a "complete rupture of the supraspinatus with three centimeters in retraction and minimal atrophy."  The examiner also found partial thickness tearing of the articular surface of the anterior infraspinatus.  In addition, the superior half of the subscapular was also torn and there was evidence of severe atrophy of the subscapularis.  In addition, X-rays showed narrowing of the acromiohumeral distance suggesting underlying rotator cuff pathology.  

During his March 2015 Board hearing, the Veteran indicated that he injured his left shoulder because he has overcompensated for the injury to his right hip by using his left arm and left side to complete tasks since his accident in service.  Therefore, he stated, that his left shoulder has experienced more wear and deteriorated over time.  The Veteran also reported that during the same accident where he contends he injured his hips and back, he pulled something in his shoulder, too, because he was holding a rope.  The Veteran further reported that he was involved in an altercation with a police officer in 2000 and in a car accident in 2002.  The Veteran reported that he was going to his physician to ask the physician to "link" his current shoulder disability to service or to his service-connected bilateral hip disabilities.  

A VA examination was provided in February 2016.  The examiner reviewed the VBMS file including military service treatment records and VA treatment records.  The examiner noted the diagnoses of left bicipital tendonitis, left bicipital tendon tear, bilateral rotator cuff tear, and arthritis affecting both shoulders.  The examiner noted that the Veteran was claiming a shoulder condition secondary to his fall in service.  The examiner also noted that the service medical records revealed the fall in service but there was no complaint related to the Veteran's shoulder.  The Veteran had also worked as a truck driver, construction worker, and a brick/concrete block worker; the examiner indicated that this shoulder condition was related to those occupations.  The examiner noted that the first post-service record concerning the shoulder was dated in 1996.  The Veteran reported daily left shoulder pain and indicated that he took etodolac, Tylenol, and gabapentin.  He also reported injections on his shoulder.  The Veteran reported that the pain prevents him from performing repetitive overhead work or lifting.  The Veteran reported flare-ups insofar as he had increased pain with repetitive overhead work.  He also reported functional loss.  

On examination, the Veteran had abnormal range of motion.  There was evidence of localized tenderness or pain on palpation of the joint associated with the soft tissue.  The examiner noted that there was anterior discomfort and mild degenerative joint disease.  There was also objective evidence of crepitus.  The Veteran's pain was noted to significantly limit the Veteran's functional ability in both shoulders with repeated use over a period of time.  The examination was not conducted during a flare-up, but the examiner noted that the results were neither inconsistent nor consistent with the Veteran's statements describing functional loss during flare-ups.  The Veteran had full strength and no ankylosis.  On the left side, the Veteran's empty-can test was positive.  There was no impairment to the clavicle or to the humerus.  

The examiner provided the opinion that it was less likely than not that the Veteran's left shoulder condition was related to his active military service, caused by his injury in service, or aggravated beyond the natural progression of the disease by his active duty service.  By way of rationale, the examiner explained that the Veteran's service medical records were silent for any left shoulder complaints.  Further, the examiner noted that there was no definite mechanism known to relate the shoulder condition to an incident in service and the first shoulder complaint was found eight years after service.  The examiner noted the Veteran's occupations required lifting.  The examiner also noted that the Veteran was diagnosed with degenerative joint disease in 1999 and had not had a documented fall caused by his hips that led to the shoulder trauma and that the Veteran's occupation had required lifting and repetitive use of his shoulders.  As such, the examiner also opined that it was less likely as not that his service-connected hip condition caused his left shoulder condition or aggravated his left shoulder condition beyond the natural progression of the disease.  

The existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal.  These records contain current diagnoses of left bicipital tendonitis, left bicipital tendon tear, bilateral rotator cuff tear, and left shoulder arthritis.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Board will next address the question of whether the evidence demonstrates that the left bicipital tendonitis, left bicipital tendon tear, bilateral rotator cuff tear, and left shoulder arthritis are related to his period of service or service-connected bilateral hip disability.

Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's left bicipital tendonitis, left bicipital tendon tear, bilateral rotator cuff tear, or left shoulder arthritis is related to his military service or to his service-connected bilateral hip disability.  

The Board finds the VA examiner's opinion to be highly probative to the questions at hand.  The examiners are clinicians who possess the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided an adequate rationale in determining that the Veteran's current left shoulder disability was less likely as not caused or aggravated by his period of active service or his service-connect bilateral hip disability.  

The examiner provided a sound rationale that explains how these two conditions are unrelated and how the left shoulder disability is not related to the Veteran's period of service, to include the injury he suffered therein.   By way of rationale, the examiner explained that the Veteran had not complained of any shoulder complaints in service.  Additionally, in opining that the Veteran's left shoulder disability was not related to his in-service injury or service-connected hip disabilities, the examiner explained that there was no definite mechanism to relate the shoulder condition to the injury in service.  The examiner specifically noted that there was no post-service injury, such as a fall, caused by the hip disability that would have led to an injury to the left shoulder.  Finally, the examiner noted that the Veteran's post-service occupation required lifting and repetitive use of the shoulder.  All of these factors were the basis for the rationale supporting the examiner's opinion that the left shoulder disability was not caused by or related to service and that it had not been caused or aggravated by the service-connected bilateral hip disability. 

This opinion was based, at least in part, on examination and interview of the Veteran.  Additionally, the VA examination report and opinion expressly demonstrated the examiner's review of the Veteran's medical history, both during service and after separation.  The examiner's opinion considered all of the relevant evidence, to include the Veteran's contentions that his left shoulder disability was related to service.  Clearly, the examiner took into consideration all relevant medical facts, both favorable and unfavorable, in giving his opinion. 

In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion. The examiner's opinion provides a solid discussion of the Veteran's contentions, the objective medical history of his left shoulder disability, and a thorough rationale that has sound reasoning and conclusions.  Given the above-cited evidence, the Board finds that the evidence of record does not support a finding that the Veteran's left shoulder disability is related to his period of service or to his service-connected bilateral hip disability.  

The Board also acknowledges the Veteran's assertions that he hurt his shoulder in service when he injured his hips and that the left shoulder pain has increased over the years, as well as his assertions that his left shoulder pain is related to his period of service or to his service-connected bilateral hip disability.  The Veteran is competent to report symptoms such as pain. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

However, while the Veteran is competent to report his symptoms of pain, his contentions that his left shoulder disability began in service when he injured his hips are not found to be credible.  As noted above, credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

As noted, the Veteran's service treatment records do not show a left shoulder injury or complaints of pain related to the left shoulder in service.  The Board notes that the absence of documented in-service treatment cannot be the sole basis for finding an uncorroborated statement non-credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In this regard, the Board notes that the Veteran sought treatment after his injury on multiple occasions.  Each time, he complained of hip pain, pain in his hand, and sacroiliac joint pain.  At no time during his initial treatment or during any of the follow up treatment he received did he complain of pain related to his left shoulder.  The Veteran's service treatment records are silent to any complaints of left shoulder pain.  Thus, the current lay statements are found to lack credibility because they are inconsistent and directly contradicted by other lay and medical evidence of record, including the Veteran's own statements made during service regarding his in-service injury.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

Furthermore, although the Veteran is competent to report his symptoms, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a left shoulder disability, falls outside the realm of common knowledge of a lay person.  The Board recognizes the Veteran's in-service injury and his assertions that his left shoulder disability is related to that injury or that it has been aggravated by the bilateral hip disability.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his left shoulder disability is related to his military service or to his service-connected bilateral hip disability requires medical expertise that the Veteran has not demonstrated because shoulder pain, left bicipital tendonitis, left bicipital tendon tear, bilateral rotator cuff tear, and left shoulder arthritis can have many causes.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his left shoulder disability is related to his period of service or to his service-connected bilateral hip disability.

Finally, though degenerative joint disease, or arthritis, is considered a chronic disease for VA purposes, arthritis was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  There is also no persuasive credible lay evidence that degenerative joint disease of the left shoulder manifested to a compensable degree within one year following the Veteran's discharge from service.  Indeed, the evidence shows that the earliest sign of arthritis was many years after service.  The diagnosis of arthritis is not within the ability of a lay person to diagnose because a competent medical expert could not diagnose the Veteran based on reported symptoms alone and required specialized testing beyond ordinary clinical evaluation.  See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (providing that a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge).  Therefore, service connection for arthritis is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  Additionally, although the Veteran has reported continuity of symptomatology, the evidence shows that the Veteran's arthritis did not develop until many years after service.  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed left shoulder arthritis manifested within a year following discharge from active duty.  Further, while the Veteran asserts that his current left shoulder disability is related to service or his service-connected bilateral hip disability, the VA examiners who examined the Veteran and reviewed his claims file concluded that the Veteran's current left shoulder disability is not a result of his service and was not caused or aggravated by his service-connected bilateral hip disability.  In sum, the weight of the competent and probative evidence does not establish that the Veteran's left shoulder disability is related to his military service or was caused or aggravated by the service-connected bilateral hip disability.  Accordingly, service connection is not warranted for a left shoulder disability on any basis.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).





c.  Depressive disorder, not otherwise specified (claimed as depression), to include as secondary to service connected disabilities

The Veteran is also seeking service connection for depressive disorder on the basis that he developed the condition as a result of the limitations he faces due to his service-connected disabilities.  

VA treatment records indicate that the Veteran has been seen for mental health treatment since at least January 2004.  At that time, he was diagnosed with adjustment disorder.  In May and June 2010, he was diagnosed with adjustment disorder and assigned a GAF score of 45.

The Veteran was provided a VA examination in May 2011.  At that time, the examiner opined that depressive disorder was not found.  In elaborating, the examiner opined that he did not find that the Veteran had depression specifically secondary to his service-connected bilateral hips.  The examiner stated that he may have some issues related to the fact that he is not working, but he noted that there was a long history of substance abuse documented in the treatment records.  Additionally, the examiner noted that the Veteran did not begin getting mental health treatment until March of the previous year, but that the Veteran's hip disabilities have been persistent for a significantly greater period of time.  Overall, the examiner opined that he believed the Veteran's depression is related to a number of factors and that the symptoms do not preclude employment.  

In June 2011, the Veteran was diagnosed with depressive disorder not otherwise specified, and assigned a GAF score of 45.  The examiner opined that the Veteran's symptoms had "gone beyond the time of a simple adjustment disorder."  In October 2011, the Veteran was diagnosed with a mood disorder, not otherwise specified and assigned a GAF score of 25.  In later treatment records dating back to March 2012, the Veteran has been diagnosed with depressive disorder, not otherwise specified.  In January 2013, the Veteran was assigned a GAF score of 45 and the clinician noted that the Veteran was struggling "physically" which the Veteran feels "really impacts" his emotional mood.  

A VA examination was provided in January 2016.  The examiner reviewed the VBMS file and indicated that the Veteran had not been diagnosed with a mental disorder.  The examiner noted the Veteran's personal and medical history.  The examiner noted that there was no mental health treatment prior to his military service or during his military service and that his initial mental health treatment was within the context of substance abuse treatment at VA in 2003.  The examiner noted that the Veteran had been prescribed Lorazepam, which he reported to be taking almost daily.  The examiner noted that the records showed the Veteran had been prescribed 60 pills in the preceding six months.  

The Veteran reported that he was in a lot of pain and that he was depressed.  He reported that he was "down in the dumps" and did not like to interact with others.  He also reported that he had problems getting comfortable due to pain, which impacted his sleep.  The examiner noted that the Veteran had a 30 day supply of pain medication filled in July 2015. 

The examiner noted that the Veteran's initial mental health and substance abuse diagnosis in 2003 was alcohol dependence and cannabis dependence.  He noted that the Veteran was diagnosed with adjustment disorder, not otherwise specified in 2004.  The Veteran had indicated that he was homeless and reported that his substance abuse began around the time that he and his wife separated a few years prior to 2004.  The Veteran also reported that he drank one pint and four beers in one month.  The Veteran indicated that he was not smoking marijuana indicating that it had been at least three months since he had last used it.  The Veteran also indicated that it had been months since he used cocaine; VA labs indicated its presence in July 2015.  The examiner also noted that the Veteran had been treated for substance abuse most recently in 2013.  

The Veteran reported that his typical day involved waking up, eating, watching television, and sometimes exercising.  The examiner noted that the Veteran was adequately groomed, maintained eye contact, and readily responded to questions.  His mood was dysphoric and his affect was within normal limits.  The Veteran had adequate insight and judgment and he was oriented in all spheres.  

The examiner reiterated that he reviewed the claims file including the VA treatment records and noted that the Veteran had originally been diagnosed with adjustment disorder in 2004, when the stressors were the Veteran's substance abuse, years of homelessness, and separation from his wife and children.  The examiner opined that the etiology of the Veteran's depression was less likely than not associated with his service-connected problems. The examiner also opined that it is less likely than not that the Veteran's problems with depression were aggravated beyond the natural course of the disorder by his service-connected physical disabilities.  The examiner further indicated that the Veteran did report pain, but he also had an unstable living situation because he was living at a secondary home of a friend.  These, the examiner found, were factors that were a part of his first treatment in 2003 and continued throughout the years.  The examiner also noted that the Veteran's records suggest an inconsistency in refilling his psychiatric and pain medications.  

Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's depressive disorder is related to his military service or to his service-connected bilateral hip disabilities.

As noted, the Veteran has been afforded two VA examinations concerning his claim.  In April 2011 and in January 2016, the examiners did not find a diagnosable psychiatric disorder.  But, insofar as each examiner noted that the Veteran had previous psychiatric disorder diagnoses and symptoms of depression, they found it was less likely than not that the depressive disorder was related to the Veteran's period of service or to his service-connected bilateral hip disabilities.  The Board finds the VA examiners' opinions to be highly probative to the questions at hand.  The examiners are clinicians who possess the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiners provided an adequate rationales in determining that the Veteran's depressive disorder was less likely as not caused or aggravated by his period of active service or his service-connected bilateral hip disabilities.  

The examiners opinions, taken together, provide a sound rationale that explains how the depressive disorder is not related to the Veteran's period of service or to his service-connected disabilities.  First, the April 2011 examiner specifically opined that the Veteran's depression was not secondary to his service-connected bilateral hips.  Instead, the examiner found that the Veteran's depression may be related to his unemployment or long history of substance abuse.  The examiner pointed out that the Veteran had persistent troubles with his hips but had not sought mental health treatment until more recently.  Further, the January 2016 examiner opined that it was less likely than not that the Veteran's depression was associated with his service-connected problems and that it was less likely than not that the depression had been aggravated by the service-connected disabilities.  The examiner discussed the Veteran's other stressors that were unrelated to his service-connected disabilities, including his unstable living situation, homelessness, substance abuse, and separation from his wife and children.  Thus, the examiner determined that the Veteran's depression was less likely than not related to the Veteran's service-connected bilateral hip disabilities.  

These opinions were based, at least in part, on examination and interview of the Veteran.  Additionally, the VA examination reports and opinions expressly demonstrate the examiners' review of the Veteran's medical history, both during service and after separation.  The examiners' opinions, taken together, considered all of the relevant evidence, to include the Veteran's contentions that his depression was related to service or to his service-connected disabilities.  Clearly, the examiners took into consideration all relevant medical facts, both favorable and unfavorable, in giving their opinions. 

In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion. The examiners' opinions provide a solid discussion of the Veteran's contentions, the objective medical history of his mental health treatment, and thorough rationales that have sound reasoning and conclusions.  Given the above-cited evidence, the Board finds that the evidence of record does not support a finding that the Veteran's depression is related to his period of service or to his service-connected bilateral hip disabilities.  

The Board recognizes that the Veteran has attributed his depressive disorder symptoms to his service-connected disabilities and the pain he has.  However, although the Veteran is competent to report his symptoms, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of depressive disorder, falls outside the realm of common knowledge of a lay person.  The Board recognizes the Veteran's pain related to his hips and the Veteran's belief that his depressive disorder symptoms are caused or aggravated by that pain.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his depressive disorder is related to his service-connected bilateral hip disability requires medical expertise that the Veteran has not demonstrated because depressive disorder symptoms and depression can have many causes.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his depressive disorder is related to his service-connected bilateral hip disabilities.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's depressive disorder was related to service or caused or aggravated by his service-connected bilateral hip disabilities.  Accordingly, service connection is not warranted for a low back disability on any basis.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a low back disability, to include as secondary to service connected bilateral hip disabilities, is denied.

Entitlement to service connection for a left shoulder disability, to include as secondary to service connected bilateral hip disabilities, is denied.

Entitlement to service connection for depressive disorder, to include as secondary to service connected bilateral hip disabilities, is denied.


REMAND

The Veteran is seeking entitlement to a TDIU due to his service connected disabilities.  

The Veteran has not been provided an opinion to determine whether his service-connected bilateral hip disabilities prevent him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him.  Friscia v. Brown, 7 Vet. App. 294 (1994); see also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (that, in a multiple-disability TDIU determination, "the need for a combined-effects medical examination report or opinion... is to be determined on a case-by-case basis, and depends on the evidence of record" at the time the decision).  On remand, the RO should obtain an opinion as to the functional impact of the Veteran's bilateral hip disabilities.  

Additionally, prior to January 29, 2014, the Veteran did not meet the schedular requirements for TDIU under 38 C.F.R. § 4.16(a).  Accordingly, the Board must consider whether he is entitled to TDIU on an extraschedular basis under § 4.16(b) prior to January 29, 2014.  Importantly, however, the Board may not assign an extraschedular rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Thus, upon remand, the AOJ must first refer the issue of entitlement to TDIU on an extraschedular basis prior to January 29, 2014, to the Director of Compensation Service for consideration.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a VA opinion regarding the functional and occupational impact of the Veteran's service-connected bilateral hip disabilities.  If the VA examiner determines that an examination is necessary, schedule the examination.  The examiner should comment on the effect of these disabilities on the Veteran's ability to perform the types of work for which he is otherwise qualified prior to and after his left hip replacement.  The examiner should provide reasons for any opinions.  

If the examiner is unable to provide the needed opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided.

2.  Then, refer the issue to the Director of VA's Compensation Service for consideration of the assignment of a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) prior to January 29, 2014.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case. Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


